Citation Nr: 1547968	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  He also served in the Army National Guard, to include periods of active duty for training (ACDUTRA) in 1957, 1958, and 1959, including a period of ACDUTRA from July 28, 1958 to July 30, 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's claim of service connection for a back disorder.  The Veteran perfected a timely appeal of this determination.  See December 2009 Notice of Disagreement; November 2011 Statement of the Case; November 2011 Substantive Appeal (VA Form 9).  The Veteran's appeal was previously remanded by the Board in December 2014.  

In October 2014, the Veteran testified at a Travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.








REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the issue concerning service connection for a back disorder, so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Upon review, the record evidence discloses that on July 27, 1958, during a period of ACDUTRA, the Veteran suffered a back injury, which was determined to have been in the line of duty (LOD).  See Memorandum, Notification of Administrative Determination, dated July 28, 1958.  The circumstances of this injury detail that the Veteran sustained a back injury, without evidence of fracture from his films, when he fell down the steps leaving the mess hall.  See Letter of Circumstances, dated July 28, 1958.  An individual sick slip, dated July 28, 1958, indicates that the Veteran received treatment for back strain and was returned to light duty; and, on July 30, 1958, he presented for a re-check of that injury, which indicates treatment with heat and message for a sprain of the left mid-back.  See Individual Sick Slips, dated July 28, 1958, and July 30, 1958.

In October 2014, the Veteran testified to the effect that he was seen at Fort Dix during his period of active duty beginning in October 1961 for his back injury, and related that he had received numerous rounds of physical therapy as treatment for this injury.  There is no medical evidence of record, however, confirming the Veteran's in-service physical therapy for complaints of pain due a back injury.

The Board observes that a review of the record reflects that VA contacted the Management Records Center in February 2015 requesting the Veteran's inpatient clinical service treatment records (from the United States Army, Hospital, Fort Dix, New Jersey), dating from October 1961 to August 1962.  In April 2015, the Management Records Center informed VA that the search for these records yielded negative results. See VA Letter to the Veteran, dated August 2015 (VA made request in February 2015, with reply from Management Records Center in April 2015).

The service treatment records pertinent to the Veteran's period of active duty service beginning in October 1961, and ending in August 1962, contain no complaint, treatment, or diagnosis of a back disorder.  When the Veteran was afforded his entrance examination in November 1961, he reported no pertinent complaints, and the upper extremities, lower extremities, spine and other musculoskeletal systems were evaluated as normal.  Upon separation examination in May 1961, the Veteran again reported no pertinent complaints.  The physical examination revealed that the Veteran's spine and extremities were normal, as was his neurological system.

The post-service evidence includes a September 1998 Social Security Disability Evaluation report by a private physician, R.V.A., M.D.  This disability evaluation report refers by history that the Veteran's back pain started in 1970 and that he had pain off and on, when he was working as a sailboat maintenance worker.  The report further discloses that in 1972 the Veteran fell off a ladder, sustained back injuries, and underwent surgery for a herniated disc in 1974 and 1975; after which, the Veteran reported no improvement in his pain status.  According to this report, a review of the records revealed that the Veteran was treated for chronic lumbar strain status post lumbar laminectomy with intermittent left leg sciatica, for which the Veteran was suggested to start physical therapy.  See Social Security Disability Evaluation, p. 1 (September 8, 1998).  Consistent with this evidence, the Veteran's wife testified at the Veteran's travel Board hearing (in October 2014) that since 1972, the Veteran had back problems.  An August 1978 private medical statement prepared by P.J.L., M.D., certifies that the Veteran had been followed by his office since December 1974 for a back problem.  
     
Private treatment records, pertaining to clinical data compiled by orthopedic surgeon, G.A.M., M.D., reveal that in January 1991 the Veteran was injured in a motor vehicle accident, and that his back was twisted.  The physical examination at that time resulted in an impression of lumbar strain.

Additional private medical records dated in September 1997 and pertaining to the Veteran's Worker's Compensation claim reveal that he injured his back at work in April 1997, while trying to carry a heavy piece of boat, when he twisted and early fell, jamming his left leg into a piece of concrete step or platform at that time.  The medical records contained an August 1997 magnetic resonance imaging (MRI) of the lumbar spine, the result of which revealed: (1) mild levoscoliosis of the lumbar spine; (2) mild central stenosis at L2-L3 level due to spondylosis; and (3) status post laminectomies at L3-4 and L4-5 levels with no evidence of recurrent of recurrent central stenosis, herniated nucleus pulpous, or epidural fibrosis; with evidence of bilateral recess and neural forminal compromise at L3-4, and bilateral neural forminal compromise at L4-5.

When the Veteran was seen on September 16, 1997, for Worker's Compensation purposes, it was noted that the Veteran has degenerative changes and old changes in the lumbar spine secondary to the surgery and degenerative joint disease, and that most of his pain stemmed from the degenerative joint disease of the lumbar spine.  According to a second opinion obtained on September 19, 1997, Dr. M. determined that the Veteran's current symptoms were related to the lumbar strain that the Veteran sustained at work in April 1997, noting that the underlying arthritis at the previous surgical sites were obviously preexisting, but felt that the Veteran's new complaints were directly related to the injury at work.  The impression was of chronic lumbar strain, status post laminectomy with intermittent left leg sciatica.

A private radiology examination of the lumbar spine was performed in August 1998, the results of which included the absence of the spinous process at L4 and L5, likely from previous laminectomies.  The impressions were severe degenerative disc disease at L4-5 and L5-S 1; severe osteoarthritis in the apophyseal joints; signs suggesting a previous bone effusion in that the Veteran has bilateral laminectomies at these levels; and osteoporosis.  See Radiology Associates, dated August 24, 1998.    

Upon Social Security Disability Evaluation on September 8, 1998, the Veteran presented with the complaints of pain in the low back pain, numbness in the left calf and foot, and that his left leg and foot gave way when he walked and his foot flopped down.  A linear scar from previous laminectomy was detected.  Following physical examination, including an MRI, the impressions were (1) degenerative joint disease status post laminectomy, (2) herniated nucleus pulposus, (3) low back pain with left lumbar radiculopathy, and (4) left foot drop.  See Social Security Disability Evaluation, pp. 1-2 (September 8, 1998).     

Two private medical opinions from December 2013 are associated with the record.   Dr. G.A.M., III, concluded that the Veteran's 1958 injury was aggravated by his service beginning in 1961, based on the Veteran's reports of severe back pain with radiation into his left lower extremity, physical therapy, bed rest, and light duty assignment during his period of active duty.  Similarly, C.A.L., M.D., concluded that the Veteran's current back condition (i.e., degenerative joint/disk problem of the lower spine) is directly related to a back injury which was aggravated while in the service.  Although both medical doctors state that they reviewed the Veteran's medical records, the Board is unable to ascertain from a review of their medical statements whether the doctors were afforded an opportunity to consider the medical evidence of record, as outline above, which dates before, during and after the Veteran's period of active duty from October 1961 to August 1962; especially given that Dr. G.A.M., III, cautioned his opinion based on his access to limited information for review, and Dr. C.A.L. referenced his treatment of the Veteran as early the 1990's.     
 
The Board observes that the record evidence contains a June 2015 VA Disability Benefits Questionnaire (DBQ).  The examiner determined that a back condition was not present upon the Veteran's entrance into active duty in 1961, because the enlistment examination revealed no back complaints.  Also, the examiner determined that the Veteran's current back condition was not related to service, because the Veteran's entrance and separation examinations showed no back problems, and that there was no evidence of a chronic back problem until 1988 [sic], noting the Veteran's allegations of laminectomies in 1975 and 1976, but provided no further discussion.  

Included in a submission from the Veteran received by VA in August 2015, was an invoice from December 1974 from the Morton F. Plant Hospital showing a five day stay, and from the University of Miami showing a six day stay in November 1977.  The Veteran submitted this information to support his claimed laminectomies.   While the conditions for which the Veteran was treated were not shown on the invoices, there is other medical evidence of record confirming the prior laminectomies.  See, e.g., Magnetic Resonance Imaging Report, dated August 22, 1997 (changes related to laminectomies at L3-4 and L4-5 levels); Radiology Associates Report, dated August 24, 1998 (There is an absence of the spinous processes of L4 and L5, likely from previous laminectomies.  There may also have been a previous bone fusion, in that the patient has bilateral laminectomies at these levels); Social Security Disability Evaluation Report, dated September 8, 1998 (There is a linear scar from previous laminectomy; patient had surgery for herniated disc in 1974 and 1975; and patient was treated for chronic lumbar strain status post lumbar laminectomy with intermittent left leg sciatica).    

In light of the foregoing, it is therefore necessary to remand this case for the purpose of obtaining a supplemental opinion, which addresses whether the back injury that the Veteran sustained in the line-of-duty in July 1958, contributed in any way to cause the Veteran's current back disorders; or, whether the currently diagnosed back disorders are due solely to the back injuries that he sustained post-service in 1972, 1991, and 1997.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should advise the Veteran that he may submit a supplemental medical opinion from his treating physician (i.e., Drs. G.A.M, III, C.A.L., or any other medical professional) that addresses whether the back injury that the Veteran sustained in the line-of-duty in July 1958 contributed in any way to cause any of the currently diagnosed back disorders that the Veteran now has; or, whether the currently diagnosed back disorders are due solely to the back injuries that he sustained post-service in 1972, 1991, and 1997.

If such an opinion is provided, the Veteran's treating physician (or other medical professional) is asked to consider and discuss, including but not limited to, the medical evidence of record, as outlined in this REMAND, and to provide the rationale for the etiology opinion in addressing the following questions:  (1) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed back disorders were caused by, or the result of, the cumulative effect of the back injury sustained in the line-of-duty on July 27, 1958, and the back injuries sustained post service in 1972, 1991, and 1997?  (2) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed back disorders were caused by, or the result of, the back injuries sustained post service in 1972, 1991, and 1997 alone? 

In making this assessment, the medical professional should also discuss, in addition to the July 1958 back injury, the Veteran's post service medical history of falling off a ladder in 1972 while working as a sailboat worker, having two laminectomies in the 1970s, the Veteran's motor vehicle accident in 1991, and the work-related injury in 1997.  In doing so, the medical professional should discuss whether there is a medically sound basis to attribute any of the currently diagnosed back disorders to the July 1958 back injury sustain in the line-of-duty; or, whether any of the currently diagnosed back disorders are more properly attributable to the post-service back injuries sustained in 1972, 1991, and 1997.   

Note:  A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The treating physician (or other medical professional) should discuss the particulars of this Veteran's medical history (before, during, and after his period of active duty service) and the relevant medical sciences as applicable to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.
 
2.  The AOJ should obtain an addendum opinion from the June 2015 VA examiner (or, if that VA examiner is unavailable, from a medical professional with appropriate expertise).  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert.  The VA examiner is asked to thoroughly review the claims file (via electronic-virtual VA file), as well as a copy of this REMAND.  The VA examiner should note that this action has been accomplished in the VA examination report.

Specifically, the examiner is asked to provide an opinion addressing the following questions:  (1) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed back disorders were caused by, or the result of, the cumulative effect of the back injury sustained in the line-of-duty on July 27, 1958, and the back injuries sustained post service in 1972, 1991, and 1997?  (2) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed back disorders were caused by, or the result of, the back injuries sustained post service in 1972, 1991, and 1997 alone? 

In making this assessment, the examiner should also discuss, in addition to the July 1958 back injury, the Veteran's post service medical history of falling off a ladder in 1972 while working as a sailboat worker, having two laminectomies in the 1970s, the Veteran's motor vehicle accident in 1991, and the work-related injury in 1997.  In doing so, the examiner should discuss whether there is a medically sound basis to attribute any of the currently diagnosed back disorders to the July 1958 back injury sustain in the line-of-duty; or, whether any of the currently diagnosed back disorders are more properly attributable to the post-service back injuries sustained in 1972, 1991, and 1997.   

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history (before, during, and after his period of active duty service) and the relevant medical sciences as applicable to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  After completion of the above action and other development as may be indicated by any response to the actions taken the paragraphs above, the AOJ should re-adjudicate the issue of entitlement to service connection for a back disorder.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




